           Case 1:20-cv-06770-GHW Document 40 Filed 08/26/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 8/26/2021
----------------------------------------------------------------- X
                                                                  :
JOHN DOE,                                                         :
                                                                  :
                                                  Plaintiff,      :        1:20-cv-06770-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
COLUMBIA UNIVERSITY,                                              :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         As stated on the record during the August 26, 2021 conference, Plaintiff’s August 16, 2021

motion for reconsideration, Dkt. No. 36, is withdrawn. If Defendant wishes to move to dismiss, the

parties are directed to submit a pre-motion letter proposing a briefing schedule. Plaintiff’s proposed

amended complaint, Dkt. No. 35, is sealed because Plaintiff inadvertently disclosed the name of a

third-party student witness. Plaintiff may file a revised proposed amended complaint on the public

docket with the name of the third-party student witness pseudonymized; that revised amended

complaint must be filed no later than August 30, 2021.

         SO ORDERED.

Dated: August 26, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
